 



Exhibit 10.8(a)
FIRST AMENDMENT AND WAIVER
TO CREDIT AGREEMENT
THIS FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT, dated as of November 14,
2005 (this “Amendment”), is entered into among TRM Corporation and TRM
(ATM) Limited (collectively, the “Borrowers”), the Guarantors, the Lenders party
hereto and Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).
RECITALS
A. The Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of November 19, 2004 (as
amended, modified, extended, renewed or replaced from time to time, the “Credit
Agreement”).
B. The Loan Parties have informed the Lenders that (i) they will not be
compliance with Section 8.11(b) of the Credit Agreement (Consolidated Leverage
Ratio) for the September 30, 2005 reporting period, (ii) they will not be
compliance with Section 8.11(c) of the Credit Agreement (Consolidated Fixed
Charge Coverage Ratio) for the September 30, 2005 reporting period and (iii)
year-to-date Consolidated Capital Expenditures exceed $12,500,000 in violation
of Section 8.15 of the Credit Agreement (Capital Expenditures) (collectively
items (i), (ii) and (iii) are referred to herein as the “Acknowledged
Defaults”).
C. The Loan Parties have requested that the Required Lenders (i) waive the
Acknowledged Defaults and (ii) amend certain provisions of the Credit Agreement.
D. The Required Lenders have agreed to (i) waive the Acknowledged Defaults and
(ii) amend the Credit Agreement subject to the conditions and the terms set
forth below.
AGREEMENT
1. Waiver. By their execution below and in reliance on the representations and
warranties of the Loan Parties set forth herein, the Required Lenders hereby
waive the Acknowledged Defaults and agree that the Lenders shall have no rights
and remedies with respect thereto.
This waiver is a one-time waiver and shall not be construed to be (a) a waiver
as to future compliance with Sections 8.11(b), 8.11(c) or 8.15 of the Credit
Agreement, including, without limitation, for the remainder of fiscal year 2005,
or any other covenant in the Credit Agreement or (b) a waiver of any other
Default that may exist. This waiver shall not be deemed to be a modification or
amendment to the Credit Agreement, and the Credit Agreement is hereby ratified

 



--------------------------------------------------------------------------------



 



and confirmed in all respects and shall remain in full force and effect in
accordance with its terms.
2. Amendments.
(a) Section 1.01: The following definitions appearing in Section 1.01 of the
Credit Agreement are amended to read as follows:
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (c) the amount of depreciation
and amortization expense for such period, (d) non-cash expenses (excluding any
non-cash expenses representing an accrual of or reserve for cash expenses in any
future period), (e) one-time cash expenses incurred in connection with the
closing of this Credit Agreement and the consummation of the Acquisition of the
Acquired Business so long as such expenses are reasonably documented, recognized
prior to March 31, 2005 and do not exceed $1,000,000 in the aggregate and
(f) any “break-up” or similar fee paid by the Company during such period as a
result of the Company’s termination of its agreement to acquire the ATM Business
of Travelex UK Limited and the Equity Interests of Travelex ATMs Limited, in an
aggregate amount not to exceed £1,500,000, all as determined in accordance with
GAAP.
“Debt Issuance” means the issuance by the Company or any Subsidiary of (a) any
Indebtedness that is permitted by Section 8.03(g) and (b) any other Indebtedness
that is not permitted by Section 8.03 or is not otherwise approved by the
Required Lenders.
“Permitted Acquisitions” means Investments consisting of an Acquisition by a
Loan Party, provided that (i) the Property acquired (or the Property of the
Person acquired) in such Acquisition is used or useful in the same or a similar
line of business as the Company and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extensions or expansions thereof), (ii) in the
case of an Acquisition of the Equity Interests of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition, (iii) the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to such Acquisition on a Pro Forma Basis, the Loan Parties would
be in compliance with the financial covenants set forth in Section 8.11 as of
the most recent fiscal quarter for which the Company was required to deliver
financial statements pursuant to Section 7.01(a) or (b), (iv) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except

2



--------------------------------------------------------------------------------



 



to the extent such representations and warranties expressly relate to an earlier
date, (v) immediately after giving effect to such Acquisition, there shall be at
least $10,000,000 of aggregate availability existing under the Aggregate
Revolving Commitments and the Aggregate Alternative Currency Commitments, and
(vi) the aggregate consideration (including cash and non-cash consideration
(other than consideration consisting of Equity Interests of the Company), any
assumption of Indebtedness, deferred purchase price and any earn-out payments)
paid by the Company or any Subsidiary for all such Acquisitions occurring during
any twelve month period shall not exceed $15,000,000.
(b) Section 2.05(a)(i): Section 2.05(a)(i) of the Credit Agreement is amended to
read as follows:
(i) Revolving Loans, Term Loans and Foreign Loans. Each Borrower may, upon
notice from such Borrower to the Administrative Agent, at any time or from time
to time voluntarily prepay Revolving Loans, Foreign Loans and the Term Loan in
whole or in part without penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (2) four Business Days prior to any date of prepayment of Foreign Loans
and (3) on the date of prepayment of Base Rate Loans; (B) any such prepayment of
Eurocurrency Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding); (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); (D) any
prepayment of the Term Loan shall be applied ratably to the remaining principal
amortization payments; and (E) any prepayment of the Term Loan that occurs prior
to the second anniversary of the Closing Date shall be subject to an additional
premium equal to the amount of such prepayment multiplied by 1.0%. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages.
(c) Section 8.03: The word “and” appearing the end of clause (f) of Section 8.03
of the Credit Agreement is deleted, clause (g) of Section 8.03 of the Credit
Agreement is amended to read as follows, and a new clause (h) is added to
Section 8.03 of the Credit Agreement to read as follows:

3



--------------------------------------------------------------------------------



 



(g) unsecured subordinated (on customary market terms) Indebtedness of the
Company in aggregate principal amount not less than the outstanding principal
amount of the Term Loan but not greater than $150,000,000; and
(h) Guarantees with respect to Indebtedness permitted under clauses (a) through
(g) of this Section 8.03.
(d) Section 8.11(c): Section 8.11(c) of the Credit Agreement is amended to read
as follows:
(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Company set
forth below to be less than the ratio corresponding to such fiscal quarter:

                                  Calendar Year     March 31     June 30    
September 30     December 31    
2005
    n/a     n/a     n/a     1.00 to 1.0    
2006
    1.10 to 1.0     1.10 to 1.0     1.10 to 1.0     1.15 to 1.0    
2007
    1.15 to 1.0     1.15 to 1.0     1.15 to 1.0     1.20 to 1.0    
thereafter
    1.20 to 1.0     1.20 to 1.0     1.20 to 1.0     1.20 to 1.0    

(e) Section 8.15: Section 8.15 is amended to read as follows:
Permit Consolidated Capital Expenditures for (a) fiscal year 2005 to exceed
$17,000,000 and (b) for each fiscal year thereafter to exceed $15,000,000.
3. Effectiveness; Conditions Precedent. This Amendment shall be effective as of
November 14, 2005 when all of the conditions set forth in this Section 3 shall
have been satisfied in form and substance satisfactory to the Administrative
Agent.
(a) Execution and Delivery of Amendment. The Administrative Agent shall have
received copies of this Amendment duly executed by the Borrowers, the
Guarantors, the Required Lenders and the Administrative Agent.
(b) Prepayment of Term Loan. The Company shall prepay the Term Loan in manner
provided in Section 2.05(b)(vii)(C) of the Credit Agreement in amount equal to
75% of the Net Cash Proceeds received by the Company from the issuance of
2,778,375 shares of its common Equity Interests on or about October 5, 2005
(which generated gross cash proceeds of approximately $40,500,000).
(c) Amendment Fee. The Administrative Agent shall have received an amendment
fee, for the account of each Lender executing this Amendment on or prior to
12:00 Noon (EST), Monday, November 14, 2005, in an amount equal to 0.375% of the
sum of (i) such Lender’s pro rata share of the Aggregate Revolving Commitments
and (ii)

4



--------------------------------------------------------------------------------



 



such Lender’s pro rata share of the then outstanding Term Loan (calculated prior
to giving effect to this Amendment).
(d) Fees and Expenses. Payment by the Borrowers of all fees due and payable in
connection with the Amendment and all reasonable expenses (including reasonable
attorney fees) owed by the Borrowers to the Administrative Agent and BAS.
4. Ratification of Credit Agreement. The Loan Parties acknowledge and consent to
the terms set forth herein and agree that this Amendment does not impair, reduce
or limit any of its obligations under the Loan Documents.
5. Authority/Enforceability. Each of the Loan Parties represents and warrants as
follows:
(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.
(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.
(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its Organization Documents or
(ii) materially violate, contravene or conflict with any Laws applicable to it
or any of its Subsidiaries.
6. Representations and Warranties of the Loan Parties. The Loan Parties
represent and warrant to the Lenders that (a) the representations and warranties
of the Loan Parties set forth in Article VI of the Credit Agreement are true and
correct as of the date hereof, and (b) after giving effect to this Amendment, no
event has occurred and is continuing which constitutes a Default or an Event of
Default.
7. Release. In consideration of the Required Lenders entering into this
Amendment, the Loan Parties hereby release the Administrative Agent, the Lenders
and the Administrative Agent’s and the Lenders’ respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act solely
in connection with the Loan Documents on or prior to the date hereof.

5



--------------------------------------------------------------------------------



 



8. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original.
9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[remainder of page intentionally left blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

          BORROWERS:  TRM CORPORATION,
an Oregon corporation
      By:   /s/ Daniel E. O’Brien         Name:   Daniel E. O’Brien      
Title:   Chief Financial Officer       TRM (ATM) LIMITED,
a company incorporated in England and Wales
      By:   /s/ Daniel E. O’Brien         Name:   Daniel E. O’Brien      
Title:   Director     DOMESTIC
GUARANTORS:
TRM ATM CORPORATION
an Oregon corporation       By:   /s/ Daniel E. O’Brien         Name:   Daniel
E. O’Brien       Title:   Chief Financial Officer       TRM COPY CENTERS
(USA) CORPORATION,
an Oregon corporation
      By:   /s/ Daniel E. O’Brien         Name:   Daniel E. O’Brien      
Title:   Chief Financial Officer       ACCESS CASH INTERNATIONAL L.L.C.,
a Delaware limited liability company
      By:   TRM ATM Corporation, its sole member         By:   /s/ Daniel E.
O’Brien         Name:   Daniel E. O’Brien       Title:   Chief Financial Officer
 

7



--------------------------------------------------------------------------------



 



          FOREIGN
GUARANTORS:
TRM COPY CENTRES (U.K.) LIMITED
a company incorporated in England and Wales       By:   /s/ Daniel E. O’Brien  
      Name:   Daniel E. O’Brien       Title:   Director       INKAS FINANCIAL
CORP. LTD,
a company incorporated in England and Wales
      By:   /s/ Daniel E. O’Brien         Name:   Daniel E. O’Brien      
Title:   Director       TRM (CANADA) CORPORATION
a Canada corporation
      By:   /s/ Daniel E. O’Brien         Name:   Daniel E. O’Brien      
Title:   Director  

8



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE
AGENT:
BANK OF AMERICA, N.A.,
as Administrative Agent     By:   /s/ Dora Brown         Name:   Dora Brown    
  Title:   Vice President  

9



--------------------------------------------------------------------------------



 



         

          LENDERS:  BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
      By:   /s/ Eric Eidler         Name:   Eric Eidler       Title:   Senior
Vice President  

10



--------------------------------------------------------------------------------



 



The undersigned consents to the terms of this Amendment as set forth above.

              [Name of Institution]   By:     Name:     Title:    

11